DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-43 are pending in this application.
In view of the Pre-appeal brief filed on May 4th, 2021, PROSECUTION IS HEREBY REOPENED.

Examiner’s note: As per petition decision that was mail on 05/05/21, Applicant didn’t properly claim the benefit of the parent application 13/339,883. As discussed during the interview with the Applicant’s representative, once the priority issue with the parent case 13/339,883 gets resolved and a TD is submitted, Examiner will issue an allowance. Meanwhile, Examiner is sending a non-final rejection with a double patenting and a 102 rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. US 9,766,906 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of Patent No. US 9,766,906 B2 contains every element of claims 32 and 38 of the instant application and thus anticipate the claims of the instant application (see claim comparison Table below).

Instant Application 16/600,567
US 9,766,906 B2
32. A computer hardware system including a sharing system, comprising: a hardware storage device having stored therein computer readable program code; and a hardware processor configured to initiate the following executable operations found within the computer readable program code: 
identifying, by the sharing system, an owner of an artifact to be hosted; 
determining attributes of the artifact to be hosted; 


evaluating each of a plurality of selected collaborative systems for suitability hosting the artifact according to a plurality of attributes of the artifact; 
selecting a first collaborative system from the plurality of collaborative systems according to the evaluating; and
storing the artifact in the first collaborative system. 

A system for processing an artifact, the system comprising: a hardware storage device having stored therein computer readable program code; and a hardware processor configured to execute the following operations found within the computer readable program code: 












evaluating each of a plurality of collaborative systems for suitability hosting an artifact according to at least one attribute of the artifact; 
selecting a first collaborative system from the plurality of collaborative systems according to the evaluation; and 

storing the artifact in the first collaborative system, 


wherein the evaluating each of the plurality of collaborative systems includes determining which of a plurality of users intended to access the artifact are 
A computer program product, comprising: a hardware storage device having stored therein computer readable program code, the computer readable program code, which when executed by a computer hardware system including a sharing system, causes the computer hardware system to perform: 
identifying, by the sharing system, an owner of an artifact to be hosted; 
determining attributes of the artifact to be hosted; 
identifying, by the sharing system, a plurality of collaborative systems to which the owner has write access; 
evaluating each of a plurality of selected collaborative systems for suitability hosting the artifact according to a plurality of attributes of the artifact; 
selecting a first collaborative system from the plurality of collaborative systems according to the evaluating; and 
storing the artifact in the first collaborative system. 

. A computer program product, comprising: a hardware storage device having stored therein computer readable program code for processing an artifact, the computer readable program code, which is executed by a computer hardware system to causes the computer hardware system to perform: 









evaluating each of a plurality of collaborative systems for suitability hosting an artifact according to at least one attribute of the artifact; 

selecting a first collaborative system from the plurality of collaborative systems according to the evaluation; and 

storing the artifact in the first collaborative system, 

wherein the evaluating each of the plurality of collaborative systems includes determining which of a plurality of users intended to access the artifact are registered with each of the plurality of collaborative systems.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BURRIS et al. (US 2013/0173700 A1) (hereinafter, “BURRIS”).


As to claim 26, BURRIS discloses a computer-implemented method performed by a sharing system, comprising: 
identifying, by the sharing system, an owner of an artifact to be hosted ([0051]; herein, the sharing system can identify the owner of the artifact to be hosted); 
determining attributes of the artifact to be hosted ([0051]; herein, In step 415, the sharing system can determine one or more attributes for the artifact, e.g., file type, size, users to access the artifact, etc); 
identifying, by the sharing system, a plurality of collaborative systems to which the owner has write access ([0052]; herein, the sharing system can determine the particular collaborative systems to which the owner has access); 

selecting a first collaborative system from the plurality of collaborative systems according to the evaluating ([0054]; herein, the sharing system can select a collaborative system for hosting the artifact according to the evaluation performed in step 435); and 
storing the artifact in the first collaborative system ([0054]; herein, the sharing system can store the artifact in the selected, e.g., a "first," collaborative system). 
As to claims 32 and 38, these are rejected using the similar rationale as for the rejection of claim 26.
As to claims 27, 33 and 39, BURRIS discloses wherein the owner is identified based upon the owner logging into the sharing system ([0051]). 
As to claims 28, 34 and 40, BURRIS discloses wherein the plurality of selected collaborative systems are selected by the owner ([0053]). 
As to claims 29, 35 and 41, BURRIS discloses wherein the sharing system identifies the plurality of attributes used for the evaluating ([0042]). 

As to claims 31, 37 and 43, BURRIS discloses wherein the evaluating includes: identifying a computing resource needed to host the artifact; and comparing the computing resource needed to host the artifact with computing resources available in each of the plurality of collaborative systems ([0056]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/           Examiner, Art Unit 2495                                                                                                                                                                                             
/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495